Citation Nr: 0021144	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a vision disorder.  

2.  Entitlement to service connection for a knee disorder.  

3.  Entitlement to service connection for a lupus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to April 
1991, had active service in the Southwest Asia Theater of 
Operations from September 1990 to January 1991; and also had 
a second period of active service from August 1985 to 
December 1985.  

This appeal arises from rating decisions dated January and 
September 1998 by the Montgomery, Alabama, Regional Office 
(RO), which denied the benefits sought on appeal.

A hearing was held by the undersigned Member of the Board, 
sitting in Montgomery, Alabama, in May 2000.  



REMAND

We note that the veteran has averred, in her personal 
hearing, that a medical opinion pertinent to her claim for 
service connection for an eye disorder was provided by a VA 
physician during treatment at the VA medical center in 
Tuskegee.  

She has also averred treatment for a knee condition, at both 
Birmingham and Montgomery, and a rheumatic condition at a VA 
facility in Birmingham.  However, our review of the record 
shows that these records are not contained in her claims 
file.  In addition, review of the file does disclose records 
of numerous appointments for the veteran at a VA facility in 
Birmingham.  As these VA medical records are constructively 
possessed by VA, due process considerations require that they 
be associated with the claims file prior to further appellate 
review.  

Additionally, we note that the veteran is in apparent receipt 
of Social Security Disability benefits, and that the 
corresponding SSA medical records have not been associated 
with her claims file.  

Therefore, the RO should obtain all records from VA medical 
facilities in Tuskegee, Birmingham, and Montgomery.  We also 
find that it would be helpful if the RO would obtain the SSA 
records prior to further appellate consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's VA records of treatment, from 
VA facilities in Tuskegee, Birmingham, 
and Montgomery.   

It is noted that the veteran alleges 
ophthalmology treatment at Tuskegee, 
rheumatology treatment at Birmingham, and 
treatment for a knee disorder at 
Montgomery.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits and 
request the medical records relied upon 
concerning that claim, if feasible.

3.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required by the veteran until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

